Citation Nr: 1232792	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a prostate disorder; and if so, whether service connection is warranted.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and/or post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, a previously denied claim of service connection for a prostate disorder was not reopened because the RO determined that evidence submitted in conjunction with that claim was not new and material.  In addition, the RO denied claims of service connection for a depressive disorder and PTSD.  

The issues of entitlement to service connection for a depressive disorder and PTSD have been consolidated/recharacterized as entitlement to service connection for an acquired psychiatric disorder to include depressive disorder and PTSD, as noted on the cover page of this decision.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

The reopened claim of service connection for a prostate disorder and the claim of service connection for an acquired psychiatric disorder, to include PTSD and major depression, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In a March 1986 decision, the RO denied a claim of service connection for prostatitis.  Notice of that determination and appellate rights were sent to the Veteran in March 1986, but the Veteran did not appeal that determination.  

2.  In a December 2002 rating decision, the RO confirmed and continued the previously denied claim of service connection for prostatitis because new and material evidence had not been received to reopen the previously denied claim.  The Veteran was provided with notice of that determine as well as his appellate rights that same month, but the Veteran did not appeal.

3.  Evidence submitted since the RO's December 2002 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a prostate disorder, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1986 and December 2002 decisions are final.  38 U.S.C.A. § 7105 (West 2002). 

2.  New and material evidence has been received since the RO's December 2002 decision which denied service connection for a prostate disorder; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a prostate disorder.  

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a prostate disorder, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claim.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran's service treatment records (STRs) show that he reported a urethral discharge in August 1966 of three weeks duration.  Laboratory findings showed staphylococcus epidermidis on August 8, 1966.  The following month, in September 1966, the Veteran presented again with recurrent urethral discharge.  The prostate was noted to have been tense and tender.  Laboratory findings were normal/non-reactive.  The October 1966 separation examination was negative for findings or diagnosis of prostate problems.  

In a March 1986 rating decision, the RO denied the Veteran's claim of service connection for prostatitis based on a finding that a diagnosis of prostatitis was not shown and no urological active disease in the prostate was found currently.  The RO provided notice to the Veteran of that decision as well as his appellate rights in March 1986.  He did not appeal.  

The Veteran attempted to reopen his claim of service connection for prostatitis in October 2002.  In support of his claim, he asserted that he was treated in service for prostatitis and also indicated that his had been treated for a prostate condition ever since service.  In a December 2002 rating decision, the RO denied the Veteran's claim of service connection for prostatitis based on a finding that new and material evidence had not been received to reopen the previously denied claim.  The RO reasoned that the Veteran did not submit any evidence of a nexus between the Veteran's in-service treatment for prostate tenderness and/or urethral discharge and current evidence of a prostate disorder, which included a 1998 outpatient record indicating "suspected prostatitis" and elevated PSA noted in July 2000.  The RO provided notice to the Veteran of that decision as well as his appellate rights in December 2002.  He did not appeal.  

As the Veteran did not appeal the March 1986 or the December 2002 rating decisions, they became final.  Moreover, no evidence was submitted within one year of the March 1986 or December 2002 rating decisions.  See 38 C.F.R. § 3.156(b).  Accordingly, the RO's March 1986 and December 2002 rating decisions are final.  

Currently, the Veteran reports that he developed a prostate disorder during service, and, that he has a current prostate disorder that had its onset during service.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996). 

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009). 

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior RO denial in 2002, the RO determined that the Veteran's prostate disorder (if any) had its onset several years after discharge from service.  That rating decision became final.  

Since the last final decision in December 2002, evidence has been added to the claims file, including the Veteran's reaffirmance that he has a current prostate disorder that began during service.  The Veteran's original claim of service connection was denied because the evidence did not show a current disability.  The 2002 claim was denied because new and material evidence had not been presented to reopen the claim.  Currently, the evidence shows that the Veteran may have a current disability, which was the basis of the original denial of the claim.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Presuming the credibility of the Veteran's statements for the purpose of reopening the claim, the additional evidence is new and material and reopening the claim is warranted, particularly in light of recent case law which establishes a low threshold for determining whether newly received evidence raises a reasonable possibility of substantiating a previously denied claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that in determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Shade  at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

Based on a review of the complete record, the Veteran has presented new and material evidence to reopen the claim of service connection for a prostate disorder.  The Veteran asserts that he has had continuity of symptoms since discharge from service.  This assertion was of record at the time of the last denial.  However, additional VA medical records have been added to the record that are dated in 2005 and an elevated PSA is listed as a current problem.  The newly submitted evidence tends to corroborate the Veteran's assertions that he has continuing prostate problems and raises the possibility of substantiating the Veteran's claim for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156.  


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a prostate disorder having been submitted, the claim is reopened. 


REMAND

Having reopened the Veteran's claim for service connection for a prostate condition, to include, but not limited to, prostatitis, the Board has jurisdiction to review the issue de novo, based on the whole record.  Further evidentiary development is necessary. 

The Veteran has not been afforded a VA examination; however, one is warranted pursuant to the duty to assist.  See 38 C.F.R. § 3.159 (c)(4) (2011).  In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Importantly, while the Veteran is competent to report that he began having problems with his prostate in service, and his had problems ever since, he is not necessarily competent to diagnose a current prostate disorder or provide a competent medical opinion as to whether his current disorder is related to what he had in service, as he is not shown to possess the medical expertise necessary to make this type of determination.  Accordingly, a VA examination is necessary.

With regard to the Veteran's claim of service connection for an acquired psychiatric disorder, to include major depression and PTSD, the Veteran's STRs are negative for complaints, findings or a diagnosis of depression, PTSD, or any other acquired psychiatric disorder.  The Veteran's STRs do not show that the Veteran complained of, or was noted to be, nervous at any time during service.  Moreover, the STRs and service personnel records do not show, and the Veteran does not contend, that he was wounded in combat.  The Veteran's DD Form 214 and other personnel records indicate that he served in Korea from September 1964 to October 1965.  The Veteran's separation examination from October 1966 specifically indicates, by checking the appropriate box) that the Veteran did not report nervous trouble of any sort.  However, the separation examination did show that the Veteran complained of "pain and/or pressure in the chest" by checking the appropriate box on the form.  The examiner indicated that the Veteran had heartburn, but it is not entirely clear whether the Veteran's reports of pain and pressure in the chest was related to the examiner's notation of heartburn.  

Interestingly, the Veteran's more recent VA treatment records, dating from 2000, show that the Veteran reported that he got a sensation of pressure in his chest when he was stressed out.  Because he worked as a locksmith, and jobs were often urgent, that occurred at least 1 to 2 times per day for the prior month.  The Veteran's chief complaint was depression and he did not report pain with exercise.  This raises the possibility that the Veteran may have exhibited symptoms of stress during service that now associated with a currently acquired psychiatric disorder.  Although it is entirely possible that the Veteran' s in-service reports of pain and pressure in the chest was a symptom of his noted heartburn, this is a question for a medical examiner to determine, in light of the Veteran's assertions regarding the onset of his major depression and/or PTSD symptoms.  

VA outpatient records do indicate that the Veteran has been treated for a psychiatric disorder.  However, the evidence does not necessarily demonstrate that the disability is associated with the Veteran's service.  Instead, the records note that the Veteran reported experiencing symptoms of depression and extreme stress beginning in 1992, around the time of the LA riots.  During that period, the Veteran and his wife fell into financial trouble which included foreclosures and bankruptcy.  The Veteran asserts that his psychological/emotional symptoms have gotten progressively worse since 1992.  Nevertheless, in light of the foregoing, the low threshold set in McLendon has been met.  An examination and medical nexus opinion, under the circumstances presented in this case, is warranted. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

On the Veteran's April 2007 claim form for service connection for major depression, he asserts that his disability occurred on October 2, 1966, and that treatment for his major depression began on May 1, 1985.  In addition, the Veteran reported in a statement dated in October 2002 that he was treated at the Wadsworth VA Medical Center from 1967 to 2000 and then the Los Angeles clinic from 2007 on.  In response, the RO obtained VA electronic outpatient treatment records, but only as of 1998.  Given the Veteran's reports of VA treatment dating back to 1967, prior to the inception of VAs electronic records system, and as the West Los Angeles VA Medical Center in 2002 did not inform the RO that records prior to 1998 are not available, additional attempts should be made to obtain the VA treatment records identified by the Veteran dating back to 1967 that are not already of record, and that are not part of VAs electronic system.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As such, all VA records pertinent to the claim on appeal should be obtained and associated with the claims file.  

The Veteran should be asked to provide all private medical records pertinent to his claim on appeal, or he may provide VA with authorization to obtain any such records on his behalf.  In this regard, the Veteran reported in conjunction with his 1985 claim that he received treatment from Kaiser Hospital, the West Jefferson Medical Group and Dr. Rosenstein.  These records have not yet been provided or obtained.  

Finally, the Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his prostate and acquired psychiatric disorders since his discharge from service.  In particular, the Veteran should provide, or authorize VA to obtain, any pertinent private records which are not already of record, including those from Kaiser Hospital, the West Jefferson Medical Group and Dr. Rosenstein.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran not already of record.  In particular, the RO should obtain all VA treatment records of the Veteran dating from 1967 at the Wadsworth VA Medical Center, to include but not limited to records of treatment for an acquired psychiatric disorder in May 1985 from Dr. S. R at the VA medical clinic in Los Angeles, California (See Veteran's April 2007 VA Form 21-526).

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4. Thereafter, schedule the Veteran for an appropriate genitourinary examination regarding his claim of service connection for a prostate disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to set forth the diagnosis for any current prostate condition found and opine as to whether any diagnosed condition at least as likely as not (50 percent probability or greater) began in or is related to his active service.  In that regard, the examiner's attention is directed to VA medical records from August and September 1966 as summarized above and the Veteran's report of continuing problems since his discharge from active service.  

5.  After all pertinent records have been obtained, schedule the Veteran for an appropriate VA psychiatric examination regarding his claim of service connection for an acquired psychiatric disorder, to include PTSD and major depression.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to set forth the diagnosis for any psychiatric disorder found and opine as to whether any diagnosed condition at least as likely as not (50 percent probability or greater) began in or is related to his active service.  In that regard, the examiner's attention is directed to VA medical records indicating diagnoses of depression, a service treatment record (separation examination) dated in October 1966 showing a report of pain and pressure in the chest; VA treatment records showing that he complains of chest pain when stressed; and the Veteran's statements as to stressors in service and whether the stressors resulted in PTSD or other psychiatric diagnosis. 

Regarding PTSD, as the Veteran reports that a stressor includes his mother's death, the examiner should obtain details as to when the Veteran's mother died and, if such occurred while he was on active duty, opine as to whether the reported stressor is adequate to support a diagnosis of PTSD.  

The examiner should also address whether it is at least as likely as not that PTSD is due to fear of hostile military or terrorist activity.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f) , as amended by 75 Fed. Reg. 41092  (July 15, 2010).  A complete rationale for the examiner's opinions must be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims folder was reviewed.  

If the examiner does not diagnose depression, a diagnosis which is shown in the record, the examiner should reconcile the diagnosis or diagnoses found with the diagnoses of record.  All indicated tests must be performed, and all findings reported in detail. 

6.  Ensure that the information and opinion provided by the examiners satisfies the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


